Electronically Filed
                                                    Supreme Court
                                                    SCWC-29553
                                                    13-FEB-2014
                                                    08:20 AM




                           SCWC-29553

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                        HIROKAZU NAKAJIMA,
                 Petitioner/Plaintiff-Appellant,

                               vs.

                          AKI NAKAJIMA,
                  Respondent/Defendant-Appellee.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
            (ICA NO. 29553; FC-DIVORCE NO. 05-1-0587)

       ORDER VACATING INTERMEDIATE COURT OF APPEALS’ ORDER
           DISMISSING APPEAL AND REMANDING APPEAL TO ICA
         (By: Nakayama, Acoba, McKenna and Pollack, JJ.,
        with Recktenwald, C.J., concurring and dissenting)

          Upon consideration of petitioner/plaintiff-appellant

Hirokazu Nakajima’s application for writ of certiorari, which was

filed on April 9, 2013, and accepted on May 21, 2013, the

documents attached thereto and submitted in support thereof, and

the record, it appears that the Intermediate Court of Appeals

(“ICA”) has jurisdiction to render a decision in the appeal.

          The “Decree Granting Absolute Divorce”, filed on June

24, 2008 (“Divorce Decree”), did not fully and finally determine
that part of the divorce concerning the division and distribution

of property and debts.   See Schiller v. Schiller, 120 Hawai#i

283, 289, 205 P.3d 548, 554 (App. 2009) (divorce cases involve

four discrete parts:   (1) dissolution of the marriage; (2) child

custody, visitation and support; (3) spousal support; and

(4) division and distribution of property and debts).   Instead,

the Divorce Decree sets forth a procedure for determining the

valuation of the property to be distributed.   The procedure was

not completed until after the Divorce Decree was filed.    See

generally Black v. Black, 6 Haw. App. 493, 494, 728 P.2d 1303,

1304 (1986) (the property distribution portion of the divorce

decree was not fully and finally decided until after the family

court decided the valuation issue of a contested property).      The

“Motion for Clarification of Divorce Decree Entered on June 24,

2008”, filed on July 7, 2008, was a motion that was necessary to

effectuate the Divorce Decree, and the “Order (Re: Hearing on

Plaintiff’s Motion for Clarification of Divorce Decree Entered on

June 24, 2008, Filed on July 7, 2008 and Other Matters)”, filed

on November 26, 2008 (“Post-Decree Order”), was therefore the

final, appealable order on the issue of the division and

distribution of property and debts.   See Aoki v. Aoki, 105

Hawai#i 403, 404, 98 P.3d 274, 275 (App. 2004) (the part of the

divorce concerning the division and distribution of property and

debts is separately final and appealable when decided).    The


                                 2
Notice of Appeal, which was filed on December 26, 2008, was filed

within thirty days from the entry of the Post-Decree Order and,

therefore, was timely.   Accordingly,

          IT IS HEREBY ORDERED that the ICA’s “Order Dismissing

Appeal”, filed on February 22, 2013, is vacated, and the appeal

is remanded to the ICA for disposition on the merits.

          DATED: Honolulu, Hawai#i, February 13, 2014.

Blake T. Okimoto, Esq.         /s/ Paula A. Nakayama
for petitioner/plaintiff-
appellant Hirokazu Nakajima    /s/ Simeon R. Acoba, Jr.

                               /s/ Sabrina S. McKenna

                               /s/ Richard W. Pollack




                                 3